Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.
             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 20-BG-45

IN RE OLADIPO AKIN-DEKO
                                                           2019 DDN 306
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 983020


BEFORE: Glickman and Thompson, Associate Judges, and Washington, Senior
        Judge.
                            ORDER
                       (FILED - July 30, 2020)

       On consideration of the certified order from the United States District Court
for the District of Maryland indefinitely suspending respondent from the practice of
law in that jurisdiction; this court’s January 29, 2020, order suspending respondent
pending resolution of this matter and directing him to show cause why equivalent
reciprocal discipline in the form of an indefinite suspension with a fitness
requirement and the right to seek reinstatement after five years or reinstatement by
the United States District Court for the District of Maryland, whichever occurs first,
should not be imposed and the response thereto requesting that no discipline be
imposed and that his response be filed under seal; the statement of Disciplinary
Counsel; and it appearing respondent has not filed his D.C. Bar R. XI, §14(g)
affidavit, it is

      ORDERED that the Clerk shall file respondent’s response to the court’s show
cause order under seal. It is

      FURTHER ORDERED that OlaDipo Akin-Deko is hereby indefinitely
suspended from the practice of law in the District of Columbia with reinstatement
contingent upon a showing of fitness. Respondent can seek reinstatement after five
years or after reinstatement by the United States District Court for the District of
Maryland, whichever occurs first. To the extent respondent argues mitigating
circumstances should be considered, he failed to either raise these circumstances in
the originating court or accept the offer to change his membership to inactive status.
Reciprocal disciplinary proceedings are the improper forum to raise this mitigation
defense, see In re Zdravkovich, 831 A.2d 964, 969 (D.C. 2003) (“Put simply,
reciprocal discipline proceedings are not a forum to reargue the foreign discipline.”).
To the extent respondent states he is seeking reinstatement by the United States
District Court for the District of Maryland, that fact does not impact the imposition
of reciprocal discipline, only when reinstatement may be sought. Because
respondent failed to rebut the presumption that reciprocal discipline should be
imposed, we impose reciprocal discipline. See In re Sibley, 990 A.2d 483 (D.C.
2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of
identical reciprocal discipline applies unless one of the exceptions is established).
It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s
suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).


                                   PER CURIAM